Citation Nr: 1505011	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial compensable rating for status post fracture of the right 2nd metatarsal, status post surgery with scar.

4.  Entitlement to a rating in excess of 10 percent for status post excision of Morton's neuroma of the left foot with scar and calcaneal spur.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1974 and from December 1980 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO made the following determinations: denied the Veteran's petition to reopen a claim of service connection for status post right ankle fracture as new and material evidence had not been submitted; denied entitlement to service connection for a left ankle injury; denied entitlement to a compensable rating for status post excision of Morton's neuroma of the left foot; and granted service connection for status post fracture of the right 2nd metatarsal, status post surgery with scar and assigned an initial noncompensable disability rating, effective from July 9, 2010.  The RO in Muskogee, Oklahoma currently has jurisdiction over the Veteran's claims.

In August 2012, a Decision Review Officer (DRO) granted an increased (10 percent) rating for the service-connected left foot disability, effective from July 9, 2010.

In an August 2012 letter, the Veteran's representative requested a hearing before a DRO at the RO.  The Veteran was notified that his DRO hearing had been scheduled for a date in October 2012 by way of a September 2012 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled DRO hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's DRO hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran testified before the Board at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to a higher initial rating for the service-connected right foot disability and entitlement to an increased rating for the service-connected left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right ankle disability was originally denied in a December 1986 rating decision on the basis that the disability pre-existed service and was not aggravated therein; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the December 1986 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability.

3.  The Veteran has a bilateral ankle strain secondary to his service-connected status post excision of Morton's neuroma of the left foot with scar and calcaneal spur.


CONCLUSIONS OF LAW

1.  The RO's December 1986 decision that denied the claim of service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the December 1986 RO decision is new and material and, therefore, sufficient to reopen the claim of service connection for a right ankle disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for a bilateral ankle strain are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision is reopening the claim of service connection for a right ankle disability and as the Board is granting the claim of service connection for a bilateral ankle disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I.  Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claim of service connection for a right ankle disability in a December 1986 rating decision on the basis that the disability pre-existed service and was not aggravated therein.  Although the claimed issue listed on the rating decision was entitlement to service connection for a bilateral ankle injury, the RO only adjudicated a claim of service connection for a right ankle disability.  The Veteran was notified of the RO's decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the December 1986 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the December 1986 denial includes an August 2010 VA examination report which includes a diagnosis of "bilateral ankle strain from altered biomechanics resulting from Morton's neuroma with reduced range of motion."  This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current right ankle disability which did not pre-exist service and is rather related to a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a right ankle disability is reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for a bilateral ankle disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F. 3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the report of the Veteran's July 1980 entrance examination indicates that there were no ankle abnormalities at the time he was examined, accepted, and enrolled for service.  As the Veteran's entrance examination did not reveal evidence of an ankle disability, he is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence.  

The Veteran reported on an April 1979 report of medical history form completed for purposes of a periodic examination that he had experienced a sprained ankle in 1978.  Also, service treatment records include May 1980 records of treatment for a left ankle injury which was sustained while the Veteran was running.  An examination revealed tenderness under the left malleolus and anterior-dorsal foot.  He was diagnosed as having a left ankle sprain.

Based upon the history provided by the Veteran and the findings in his service treatment records, the Board concludes that there is clear and unmistakable evidence that the Veteran's left ankle disability existed prior to his period of active service from December 1980 to January 1986.  The remaining question with regard to the presumption of soundness is whether his left ankle disability was clearly and unmistakably not aggravated during that period of service beyond the normal progression of the disease.  See 38 U.S.C.A. § 1111.  

Service treatment records indicate that the Veteran injured his left ankle in June 1984 while playing softball.  Examinations of the left ankle revealed ecchymosis, swelling, and tenderness and the Veteran was diagnosed as having an ankle sprain.  He submitted a claim of service connection for a 1984 "ankle injury" in April 1986 (VA Form 21-526).  Also, an August 2010 statement by the Veteran, VA examination reports dated in August 2010 and July 2011, examination reports from M. Henley dated in August 2012, and the Veteran' testimony during the October 2013 hearing include reports of ankle pain and swelling ever since service as well as ankle stiffness.  An examination of the left ankle during a November 2010 VA examination revealed tenderness.

The Veteran is competent to report symptoms of an ankle disability, such as pain and swelling, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no affirmative evidence to explicitly contradict his reports, these reports are not inconsistent with the evidence of record, and the Veteran submitted a claim of service connection for an ankle disability within months of his January 1986 separation from service.  Thus, the Board finds that the reports of a continuity of ankle symptomatology in the years since service are credible.

In sum, based upon the clinical evidence contained in the Veteran's service treatment records, the post-service treatment records, and Veteran's competent and credible reports of a continuity of ankle symptomatology in the years since service, the Board finds that the evidence is not clear and unmistakable that there was no aggravation of the Veteran's pre-existing left ankle disability during the period of service from December 1980 to January 1986.  As such, the presumption of soundness is not rebutted.

Turning to the elements of a service connection claim, the August 2010 VA examination report includes a diagnosis of a bilateral ankle strain.  Thus, a current bilateral ankle disability has been demonstrated.  The physician who conducted the August 2010 VA examination opined that the diagnosed ankle strain was "from altered biomechanics resulting from Morton's neuroma with reduced range of motion."  

While the physician who provided the August 2010 opinion did not provide any specific rationale, he nonetheless concluded that based upon an examination of the Veteran and a review of his reported history that his current bilateral ankle strain was caused by his service-connected left foot disability.  There are no medical opinions contrary to this conclusion.

Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that his current bilateral ankle disability, namely a bilateral ankle strain, was caused by his service-connected left foot disability.  Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.



ORDER

Entitlement to service connection for a bilateral ankle strain is granted.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected bilateral foot disabilities may have worsened since his last VA examination in November 2010. For example, the November 2010 VA examination report reveals that there was no objective evidence of any foot edema during the examination.  However, he reported during the October 2013 hearing that he experienced significant foot edema.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral foot disabilities is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the October 2013 hearing, the Veteran reported that he was scheduled for additional private orthopedic treatment for his feet.  When VA becomes aware of the likely existence of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to the private treatment identified during the October 2013 hearing.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, following an August 2012 statement of the case, additional relevant evidence has been associated with the claims file.  Such evidence includes the examination reports from M. Henley dated in August 2012.  As pertinent evidence was received subsequent to the August 2012 statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the higher initial rating and increased rating issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2014) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a foot disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a foot disability from the treatment provider identified during the October 2013 hearing (see page 8 of the hearing transcript where the Veteran identifies pending orthopedic treatment) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral foot disability.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

All symptoms relative to the Veteran's bilateral foot disability shall be set forth in detail.  The examiner shall specifically report the nature and severity of any flatfoot, weak foot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones (i.e., moderate, moderately severe, or severe), or any other foot injuries.

The examiner shall also equate the level of impairment caused by all foot symptoms to "moderate," "moderately severe," or "severe" disability of the foot.
The examiner shall also report the nature and severity of any scars associated with the service-connected bilateral foot disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his foot disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

3.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the August 2012 statement of the case (including, but not limited to, the examination reports from M. Henley dated in August 2012).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


